—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered November 16, 1997, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The prosecutor’s remarks during summation did not constitute reversible error (see, People v Galloway, 54 NY2d 396; People v Saks, 256 AD2d 479). Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.